594 So. 2d 834 (1992)
Charles D. FREEMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 91-01722.
District Court of Appeal of Florida, Second District.
February 26, 1992.
*835 James Marion Moorman, Public Defender, Bartow, and Stephen Krosschell, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm the judgment and sentence. However, in our review of the record, we find no written order to conform to the trial court's oral pronouncement imposing a fee for the public defender service at the sentencing hearing. We, therefore, remand this case to the trial court to correct the judgment and sentence to conform with its oral pronouncement.
DANAHY, A.C.J., and THREADGILL and PARKER, JJ., concur.